IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MELVIN MITCHELL,                          : No. 372 WAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
DEPARTMENT OF CORRECTIONS OF              :
THE COMMONWEALTH OF                       :
PENNSYLVANIA,                             :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.